EXAMINER’S COMMENT

In an interview dated 7/8/2022, the Examiner notified the Applicant that the terminal disclaimer filed 1/5/2022 and approved on 1/7/2022 included the incorrect patent number. The Applicant notified the Examiner that a petition would be filed to withdraw the original terminal disclaimer. A new terminal disclaimer has been filed by the Applicant with the correct patent number.
The terminal disclaimer filed on 7/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,784,597 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following informal amendment improve claim language clarity: On line 1 of claim 27, “as defined in” has been changed to --of--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, see reasons for allowance in the action dated 3/16/2022.
As per claims 11, 26, 31, and 36, see Applicant’s Remarks dated 1/5/2022 pertaining to the limitations of “first and second circuit boards” and “headend and subscriber network upon removing the access cover from the tap housing” for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843